Name: 88/641/EEC: Council Decision of 19 December 1988 amending Council Decision 81/121/EEC on the granting of daily allowances to members of the Economic and Social Committee, alternates and experts
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1988-12-24

 Avis juridique important|31988D064188/641/EEC: Council Decision of 19 December 1988 amending Council Decision 81/121/EEC on the granting of daily allowances to members of the Economic and Social Committee, alternates and experts Official Journal L 356 , 24/12/1988 P. 0073 - 0073 Finnish special edition: Chapter 1 Volume 2 P. 0102 Swedish special edition: Chapter 1 Volume 2 P. 0102 COUNCIL DECISION of 19 December 1988 amending Council Decision 81/121/EEC on the granting of daily allowances to members of the Economic and Social Committee, alternates and experts (88/641/EEC) (88/641/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas, owing to the trend in hotel and restaurant prices since the last adjustment, the amounts of the daily allowances granted to members of the Economic and Social Committee and to alternates and experts, laid down by Council Decision 81/121/EEC of 3 March 1981 (1), as last amended by Council Decision 85/538/EEC of 5 December 1985 (2), should be adapted with effect from 1 January 1989, HAS DECIDED AS FOLLOWS: Article 1 Council Decision 81/121/EEC, as last amended by Decision 85/538/EEC, is hereby amended as follows: - in Article 2, first indent, Bfrs 4 000 shall be replaced by Bfrs 4 450, - in Article 2, second indent, Bfrs 2 600 shall be replaced by Bfrs 3 000. Article 2 This Decision shall take effect on 1 January 1989. Done at Brussels, 19 December 1988. For the Council The President Th. PANGALOS (1) OJ No L 67, 12. 3. 1981, p. 29. (2) OJ No L 334, 12. 12. 1985, p. 24.